Opinion issued March
31, 2011




 
 

 
 
 





 




 
     
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00288-CV
____________
 
TEXAS SOUTHERN UNIVERSITY, Appellant
 
V.
 
CMS VIRON CORPORATION, F/K/A VIRON ENERGY RESOURCE MANAGEMENT
COMPANY, F/K/A CMS MARKETING SERVICES AND TRADING COMPANY, Appellee
 
 
 

On Appeal from the 80th District Court 
Harris County, Texas
Trial Court Cause No. 2002–54422
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed January 15, 2010.  On February 14, 2011, the parties filed a
joint motion to dismiss the appeal indicating they have reached an agreement to
settle and compromise their differences in this cause.  See Tex. R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Chief Justice Radack and Justices Bland and Brown.